DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MARK D. SARALINO on 6/2/2022.

The application has been amended as follows: 

Claim 1 (Previously Cancelled).

Claim 2. (Currently Amended) A method of determining a phase adjustment value for [[making]] reducing a difference of a phase of a background subtraction signal of an electrical conductivity detector [[to be substantially same as]] with respect to a phase of an electrical conductivity signal, wherein the electrical conductivity detector includes a cell through which a liquid flows, a measurement part for obtaining the electrical conductivity signal which is a current corresponding to the electrical conductivity of the liquid flowing through the cell, a BG subtraction signal generator that generates the background subtraction signal for removing a background component included in the electrical conductivity signal obtained by the measurement part, an addition part configured to add the electrical conductivity signal and the background subtraction signal with each other, and a calculation part configured to calculate the electrical conductivity of the liquid flowing through the internal channel of the measurement cell using a signal output from the addition part, the method comprising: a search step of changing the phase of the background subtraction signal by a minute interval using as a standard a phase of a measurement voltage applied to the cell in the measurement part, obtaining a signal at each phase by adding the electrical conductivity signal and the background subtraction signal every time when the phase of the background subtraction signal is changed, calculating an integrated value for one cycle of the signal at each phase, and searching the phase of the background subtraction signal when the integrated value is minimized; and a phase adjustment value determination step of determining the phase adjustment value which is a difference between the phase of the background Page 2 of 5Application No.: 16/960,081 subtraction signal and the phase of the measurement voltage at the time when the integrated value is minimized.  

Claim 3. (As Originally Presented) The method according to claim 2, wherein in the search step, the phase of the background subtraction signal is advanced by the minute interval, and a phase immediately before the integrated value for one cycle of the signal at each phase obtained by adding the electrical conductivity signal and the background subtraction signal starts to increase is searched, and in the phase adjustment value determination step, a difference between the phase of the background subtraction signal and the phase of the measurement voltage immediately before the integrated value starts to increase is determined as the phase adjustment value.  

Claim 4. (as Previously Presented) An electrical conductivity detector comprising: a cell through which a liquid flows; a measurement part for obtaining an electrical conductivity signal which is a current corresponding to an electrical conductivity of the liquid flowing through the cell; a phase adjustment value holder that holds a phase adjustment value which is determined by the method according to claim 2, the phase adjustment value being a predetermined shift amount between a phase of the electrical conductivity signal and a phase of a measurement voltage applied to the cell by the measurement part; a BG subtraction signal generator configured to generate a background subtraction signal for removing a background component included in the electrical conductivity signal obtained by the measurement part, the background subtraction signal being adjusted to have a phase substantially same as the phase of the electrical conductivity signal using the phase adjustment value held in the phase adjustment value holder; an addition part configured to add the electrical conductivity signal and the background subtraction signal with each other; and a calculation part configured to calculate the electrical conductivity of the liquid flowing through the cell using a signal output from the addition part.
Response to Arguments
Applicant’s arguments, see page 4, filed 5/24/2022, with respect to Claims 1-3 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-3 has been withdrawn. 
Claims 1-3 were previously rejected under 35 USC §112(b) as being indefinite. In particular, the Examiner noted that the phrase "substantially identical" appears conflicting since "substantially" encompasses "for the most part", whereas "identical" requires "exactly alike". 
While applicant does not necessarily agree that the phrase is indefinite, applicant has amended claim 2 to refer instead to the respective phases being "substantially same". In other words, it is not necessary that the phases be precisely identical. Rather, it is sufficient that the phases be substantially same as in substantially similar. In view of such amendment, applicant respectfully requests withdrawal of the rejection. 
The applicant’s arguments were not considered sufficient to overcome, however in view of the approved examiner’s amendment noted above, the claims are not in a condition that no longer deems them to be indefinite, therefore the 35 U.S.C. 112(b) rejection is hereby withdrawn. 
Applicant’s arguments, see pages 4-5, filed 5/24/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claim 1 has been withdrawn. 
Claim 1 has been rewritten as new claim 4, and now depends from allowed claim 2. Specifically, claim 1 recites an electrical conductivity detector which includes a phase adjustment value holder that holds a phase adjustment value "which is determined by the method according to claim 2. 
In view of the applicant’s amendment and the dependency of new claim 4 being dependent upon that of Claim 2 which was previously considered as allowed, the 35 U.S.C. 102(a)(1) rejection is hereby withdrawn by the examiner. 
Allowable Subject Matter
Claims 2-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of determining a phase adjustment value for making a phase of a background subtraction signal of an electrical conductivity detector to be substantially identical to a phase of an electrical conductivity signal, wherein the electrical conductivity detector includes a cell through which a liquid flows, a measurement part for obtaining the electrical conductivity signal which is a current corresponding to the electrical conductivity of the liquid flowing through the cell, a BG subtraction signal generator that generates the background subtraction signal for removing a background component included in the electrical conductivity signal obtained by the measurement part, an addition part configured to add the electrical conductivity signal and the background subtraction signal with each other, and a calculation part configured to calculate the electrical conductivity of the liquid flowing through the internal channel of the measurement cell using a signal output from the addition part, the method comprising: a search step of changing the phase of the background subtraction signal by a minute interval using as a standard a phase of a measurement voltage applied to the cell in the measurement part, obtaining a signal at each phase by adding the electrical conductivity signal and the background subtraction signal every time when the phase of the background subtraction signal is changed, calculating an integrated value for one cycle of the signal at each phase, and searching the phase of the background subtraction signal when the integrated value is minimized; and a phase adjustment value determination step of determining the phase adjustment value which is a difference between the phase of the background subtraction signal and the phase of the measurement voltage at the time when the integrated value is minimized (highlighted for emphasis).
Claims 3-4 depends upon that of Claim 2, and requires all of the limitations of Claim 2, therefore Claim 3-4 are too considered as allowed.
Seki et al. (US 5,138,264), which is considered to be the closest prior art on record, discloses an electrical conductivity detector (see figure 1 – col. 5, lines 27-29) comprising: a cell (item 1, figure 1) through which a liquid (item 2, figure 1) flows (col. 5, lines 29-20); a measurement part (see figure 1 – differential amp 7 obtains a conductivity signal provided by the measuring the current of the cell obtained by electrodes 4 and 5, in which said conductivity signal is based on the measured cell current and constant voltage provided by voltage generator 8) for obtaining an electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) which is a current corresponding to an electrical conductivity of the liquid (item 2, figure 1) flowing through the cell (item 1, figure 1) (col. 5, line 61 – col. 6, line 5); a phase adjustment value holder (item 9, figure 1) that holds a phase adjustment value which is a predetermined shift amount (col. 5, lines 33-34; col. 6, lines 13-16) between a phase of the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) and a phase of a measurement voltage applied to the cell (item 1, figure 1) by the measurement part (see figure 1 – voltage generator 8 applies a measurement voltage to the cell) (col. 5, lines 33-34; col. 7, lines 13-16); a BG subtraction signal generator (item 13, figure 1; shown in detail in figure 6) configured to generate a background subtraction signal for removing a background component included in the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) obtained by the measurement part (see figure 1 – differential amp 7 obtains a conductivity signal provided by the measuring the current of the cell obtained by electrodes 4 and 5, in which said conductivity signal is based on the measured cell current and constant voltage provided by voltage generator 8), the background subtraction signal being adjusted to have a phase substantially identical to the phase of the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) using the phase adjustment value (col. 5, lines 33-34; col. 6, lines 13-16) held in the phase adjustment value holder (item 9, figure 1) (col. 7, lines 35-43); an addition part (item 18, figure 1) configured to add the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) and the background subtraction signal (provided by item 13, figure 1; shown in detail in figure 6) with each other (col. 7, lines 50-54); and a calculation part configured to calculate the electrical conductivity of the liquid (item 2, figure 1) flowing through the cell (item 1, figure 1) using a signal output (item 19, figure 1) from the addition part (item 18, figure 1) (col. 5, lines 47-50), but fails to disclose a method of determining a phase adjustment value for making a phase of a background subtraction signal of an electrical conductivity detector to be substantially identical to a phase of an electrical conductivity signal including the highlighted method steps noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to electrical conductivity detectors used for detecting a sample component in ion chromatography, and a method of obtaining a phase adjustment value of a background subtraction signal of the electrical conductivity detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858